                           Case 5:18-cv-01882-JGB-SHK Document 58 Filed 04/01/19 Page 1 of 8 Page ID #:561



                                      1   M. D. SCULLY (SBN: 135853)
                                          mscully@grsm.com
                                      2   TIMOTHY K BRANSON (SBN: 187242)
                                          tbranson@grsm.com
                                      3   SEAN P. FLYNN (SBN: 220184)
                                          sflynn@grsm.com
                                      4   HOLLY L.K. HEFFNER (SBN: 245384)
                                          hheffner@grsm.com
                                      5   MICHAEL D. KANACH (SBN: 271215)
                                          mkanach@grsm.com
                                      6   GORDON REES SCULLY MANSUKHANI LLP
                                          101 W Broadway, Suite 2000
                                      7   San Diego, CA 92101
                                          Phone: (619) 230-7441
                                      8   Fax: (619) 696-7124
                                      9   MARC J. KESTEN (SBN: 152741)
                                          FRANCIS MASSABKI (pro hac vice)
                                     10   VITAL PHARMACEUTICALS, INC.
                                          1600 North Park Drive
                                     11   Weston, FL 33326
Gordon Rees Scully Mansukhani, LLP




                                          Phone: (954) 641-0570
   101 West Broadway, Suite 2000




                                     12   Fax: (954) 389-6254
                                          Legal@vpxsports.com
       San Diego, CA 92101




                                     13
                                          Attorneys for Defendants
                                     14   VITAL PHARMACEUTICALS, INC., d/b/a VPX SPORTS;
                                          and JOHN H. OWOC, a.k.a. JACK OWOC
                                     15
                                     16                     UNITED STATES DISTRICT COURT
                                     17                    CENTRAL DISTRICT OF CALIFORNIA
                                     18
                                     19   MONSTER ENERGY COMPANY, a             CASE NO.: 18-cv-1882-JGB-SHK
                                          Delaware corporation,
                                     20
                                                                 Plaintiff,     DEFENDANT VITAL
                                     21                                         PHARMACEUTICALS, INC.’S
                                               vs.                              ANSWER TO COMPLAINT AND
                                     22                                         AFFIRMATIVE DEFENSES;
                                          VITAL PHARMACEUTICALS, INC.,
                                     23   d/b/a VPX SPORTS, a Florida          DEMAND FOR JURY TRIAL
                                          corporation; and JOHN H. OWOC a.k.a.
                                     24   JACK OWOC, an individual,
                                                                               Dist. Judge: Hon. Jesus G. Bernal
                                     25                          Defendants.   Mag. Judge: Hon. Shashi H.
                                                                               Kewalramani
                                     26
                                     27
                                     28

                                          DEFENDANT VITAL PHARMACEUTICALS, INC’S
                                          ANSWER TO COMPLAINT                                       Case No. 18-cv-01882
                           Case 5:18-cv-01882-JGB-SHK Document 58 Filed 04/01/19 Page 2 of 8 Page ID #:562



                                      1           Defendant VITAL PHARMACEUTICALS, INC., d/b/a VPX SPORTS
                                      2   (“Defendant”) hereby responds on behalf of itself, and no other,1 to the Complaint
                                      3   (Dkt. No. 1) of Plaintiff MONSTER ENERGY COMPANY (“Plaintiff”) as
                                      4   follows:
                                      5           1.    Pursuant to Rule 8(b)(3) of the Federal Rules of Civil Procedure,
                                      6   Defendant generally denies each and every allegation contained in the complaint
                                      7   except those expressly admitted below.
                                      8           2.    Defendant admits the allegations of the following paragraphs: 15; and
                                      9   24.
                                     10                                  PRAYER FOR RELIEF
                                     11           Defendant denies that Plaintiff is entitled to any of the items set forth in the
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12   prayer for relief.
       San Diego, CA 92101




                                     13                               AFFIRMATIVE DEFENSES
                                     14           1.    Plaintiff’s Complaint was brought in the improper venue relative not
                                     15   only to the convenience of the parties and witnesses, but also the locale of the
                                     16   totality of the alleged wrongful conduct. Furthermore, Defendant’s principal place
                                     17   of business is Florida. In addition, to the extent this case is being brought on
                                     18   behalf of or for the benefit of the general public, this case was not brought in the
                                     19   proper venue. Therefore, Defendant expressly reserves all rights and remedies
                                     20   afforded it under 28 U.S.C. § 1404.
                                     21           2.    This court lacks subject matter jurisdiction over the state court claims
                                     22   relative to any dismissal or judgment concerning the federal question claims. 28
                                     23   U.S.C. § 1367.
                                     24           3.    This court lacks personal jurisdiction over Defendant and expressly
                                     25   reserves all rights and remedies afforded it under Federal Rule of Civil Procedure
                                     26   12(b)(2); Imageline, Inc. v. Hendricks, 2009 U.S. Dist. LEXIS 71125, *3-5, fn. 1
                                     27
                                     28   1
                                              Defendant John H. Owoc is separately responding to the Complaint.
                                                                                  -1-
                                          DEFENDANT VITAL PHARMACEUTICALS, INC’S
                                          ANSWER TO COMPLAINT                                                  Case No. 18-cv-01882
                           Case 5:18-cv-01882-JGB-SHK Document 58 Filed 04/01/19 Page 3 of 8 Page ID #:563



                                      1   (C.D. Cal. 2009).
                                      2          4.    Plaintiff’s claims are barred for lack of standing.
                                      3          5.    Plaintiff’s Complaint does not allege facts sufficient to state any claim
                                      4   or controversy pursuant to Federal Rule of Civil Procedure 12(b)(6).
                                      5          6.    Plaintiff’s Complaint fails to allege facts regarding actionable
                                      6   expressions of fact as opposed to statements of opinion.
                                      7          7.    Plaintiff’s Complaint fails because the complained of statements of
                                      8   fact, to the extent they are not opinions, amount to mere puffery.
                                      9          8.    Plaintiff’s Complaint does not allege facts sufficient to allow for the
                                     10   award of any punitive and/or exemplary damages pursuant to California Civil Code
                                     11   § 3294.
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12          9.    Plaintiff’s claims for punitive damages are barred, in whole or in part,
       San Diego, CA 92101




                                     13   because punitive damages are not recoverable in cases brought under the Lanham
                                     14   Act.
                                     15          10.   Defendant is informed and believes and thereon alleges that the
                                     16   applicable statutes of limitation may bar all Claims for relief in the Complaint.
                                     17          11.   Defendant is informed and believes and thereon alleges that any
                                     18   alleged damages sustained by Plaintiff were, at least in part, caused by the actions
                                     19   of Plaintiff and resulted from Plaintiff’s own negligence or other conduct, which
                                     20   equaled or exceeded any alleged negligence or conduct by Defendant.
                                     21          12.   Defendant is informed and believes and thereon alleges that any
                                     22   purported damages allegedly suffered by Plaintiff are the result of the acts or
                                     23   omissions of third persons over whom Defendant had neither control nor
                                     24   responsibility, and whom Plaintiff has failed to name in this action.
                                     25          13.   The Complaint and each of its purported claims for relief are barred
                                     26   by the doctrine of estoppel.
                                     27          14.   The Complaint and each of its purported claims for relief are barred
                                     28   by the doctrine of laches.
                                                                                   -2-
                                          DEFENDANT VITAL PHARMACEUTICALS, INC’S
                                          ANSWER TO COMPLAINT                                                Case No. 18-cv-01882
                           Case 5:18-cv-01882-JGB-SHK Document 58 Filed 04/01/19 Page 4 of 8 Page ID #:564



                                      1         15.    The Complaint and each of its purported claims for relief are barred
                                      2   by the doctrine of unclean hands.
                                      3         16.    The Complaint and each of its purported claims for relief are barred
                                      4   by the doctrine of waiver.
                                      5         17.    Defendant alleges that at all times it acted in good faith and with good
                                      6   cause. The conduct of Defendant was within the reasonable expectations of the
                                      7   parties and was reasonably related to Defendant’s legitimate business interests
                                      8   upon the basis of reasonable factors.
                                      9         18.    Each state law claim in the Complaint is barred because federal law
                                     10   (including but not limited to the Federal Food, Drug, and Cosmetic Act and
                                     11   Lanham Act) preempts this action in whole or in part.
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12         19.    Plaintiff’s claims are barred by the doctrine of primary jurisdiction.
       San Diego, CA 92101




                                     13   (Clark v. Time Warner Cable, 523 F.3d 1110, 1114 (9th Cir. 2008).)
                                     14         20.    Plaintiff’s claims are barred by res judicata and/or collateral estoppel.
                                     15         21.    Plaintiff's claims are barred in whole or in part by Defendant’s free
                                     16   speech guarantees of the First Amendment to the United States Constitution, the
                                     17   Due Process Clause of the Fourteenth Amendment to the United States
                                     18   Constitution, the Takings Clause of the Fifth Amendment to the United States
                                     19   Constitution (as incorporated by the Due Process Clause of the Fourteenth
                                     20   Amendment to the United States Constitution), and the analogous provisions
                                     21   contained in the California Constitution.
                                     22         22.    Plaintiff’s claims are barred under California Civil Code § 47(c).
                                     23         23.    This action is barred, in whole or in part, because the advertisements
                                     24   and product labels at issue provided clear and appropriate descriptions of the
                                     25   ingredients in Defendant’s products.
                                     26         24.    This action is barred, in whole or in part, because no advertisements
                                     27   or labels for Defendant’s products contain or contained any false or misleading
                                     28   statements or promises or promised any good not intended to be delivered. As
                                                                                -3-
                                          DEFENDANT VITAL PHARMACEUTICALS, INC’S
                                          ANSWER TO COMPLAINT                                               Case No. 18-cv-01882
                           Case 5:18-cv-01882-JGB-SHK Document 58 Filed 04/01/19 Page 5 of 8 Page ID #:565



                                      1   such, the advertisements and product labels are not, and were not, deceptive, false,
                                      2   misleading, fraudulent, unlawful, and/or unfair, and were not intended to mislead
                                      3   or deceive consumers.
                                      4         25.    Plaintiff’s claims as related to allegations of statements published by
                                      5   Defendant are barred, in whole or in part, because the statements were true or the
                                      6   defendant had a good faith belief that the statement was true.
                                      7         26.    Plaintiff’s claims as related to allegations of statements published by
                                      8   Defendant are barred because Plaintiff has failed to plead or prove scientific
                                      9   studies, reproducible research, or material facts establishing that the challenged
                                     10   statements are, as alleged, deceptive, false, misleading, fraudulent, unlawful, or
                                     11   unfair, or, again, as alleged, intended to mislead or deceive consumers.
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12         27.    Plaintiff’s claims as related to allegations of statements published by
       San Diego, CA 92101




                                     13   Defendant are barred because Plaintiff has failed to plead or prove scientific
                                     14   studies, reproducible research, or material facts reflecting that the ingredients and
                                     15   amounts thereof appearing on the labels of VPX’s BANG® brand of challenged
                                     16   products are incorrect.
                                     17         28.    Plaintiff’s claims are barred because, to the extent VPX rendered any
                                     18   actionable opinions regarding the possible benefits of creatine on the regular aging
                                     19   and cognitive brain processes, VPX reasonably relied on published medical
                                     20   literature in the existing scientific community regarding this subject.
                                     21         29.    Plaintiff’s claims regarding the validity of VPX’s Super Creatine®
                                     22   patent are barred until, at a minimum, the exhaustion of VPX’s review and
                                     23   appellate rights.
                                     24         30.    Plaintiff has not suffered any economic harm or injury in fact that was
                                     25   caused by any act or omission of Defendant.
                                     26         31.    Plaintiff’s claims are barred, in whole or in part, because the damages
                                     27   sought by Plaintiff are speculative, remote, and/or impossible to ascertain.
                                     28         32.    Plaintiff’s claims for equitable relief are barred to the extent there is,
                                                                                   -4-
                                          DEFENDANT VITAL PHARMACEUTICALS, INC’S
                                          ANSWER TO COMPLAINT                                                 Case No. 18-cv-01882
                           Case 5:18-cv-01882-JGB-SHK Document 58 Filed 04/01/19 Page 6 of 8 Page ID #:566



                                      1   or Plaintiff asserts that there is, an adequate remedy at law.
                                      2         33.    Plaintiff’s request for attorney’s fees is unauthorized, contrary to
                                      3   public policy, and/or prohibited by applicable law.
                                      4         34.    Defendant alleges that portions of the Complaint do not describe the
                                      5   alleged actions and/or in actions with sufficient particularity to permit it to
                                      6   ascertain what other defenses may exist at this time. Defendant therefore reserves
                                      7   the right to assert all defenses that may pertain to the Complaint as the facts of the
                                      8   case are discovered pursuant to Federal Rule of Civil Procedure 15.
                                      9         WHEREFORE, Defendant prays as follows:
                                     10         1.     That judgment on the Complaint and on each cause of action be
                                     11   entered in favor of Defendant;
Gordon Rees Scully Mansukhani, LLP
   101 West Broadway, Suite 2000




                                     12         2.     That Plaintiff take nothing by way of the Complaint herein and that
       San Diego, CA 92101




                                     13   this action is dismissed in its entirety with prejudice;
                                     14         3.     That Plaintiff’s request for injunctive relief be denied;
                                     15         4.     That Defendant be awarded its fees and costs incurred in defending
                                     16   this action to the extent permitted by law;
                                     17         5.     That Defendant be granted such other and further relief as the Court
                                     18   may deem just and proper.
                                     19   Dated: April 1, 2019                       GORDON REES SCULLY
                                                                                     MANSUKHANI, LLP
                                     20
                                     21                                              By: /s/ Timothy K. Branson
                                     22                                                  M. D. Scully
                                                                                         Timothy K. Branson
                                     23
                                                                                         Sean P. Flynn
                                     24                                                  Holly L.K. Heffner
                                                                                         Michael D. Kanach
                                     25
                                                                                         Attorneys for Defendants
                                     26                                                  VITAL PHARMACEUTICALS,
                                                                                         INC., dba VPX SPORTS and JOHN
                                     27
                                                                                         H. OWOC aka JACK OWOC
                                     28
                                                                                    -5-
                                          DEFENDANT VITAL PHARMACEUTICALS, INC’S
                                          ANSWER TO COMPLAINT                                                 Case No. 18-cv-01882
                           Case 5:18-cv-01882-JGB-SHK Document 58 Filed 04/01/19 Page 7 of 8 Page ID #:567



                                      1                           DEMAND FOR JURY TRIAL
                                      2           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                      3           PLEASE TAKE NOTICE that Defendant demands a trial by jury in this
                                      4   action pursuant to Federal Rules of Civil Procedure, Rule 38(b) and Local Rule
                                      5   38-1.
                                      6   Dated: April 1, 2019                    GORDON REES SCULLY
                                                                                  MANSUKHANI, LLP
                                      7
                                      8                                           By: /s/ Timothy K. Branson
                                      9                                               M. D. Scully
                                                                                      Timothy K. Branson
                                     10
                                                                                      Sean P. Flynn
                                     11                                               Holly L.K. Heffner
Gordon Rees Scully Mansukhani, LLP




                                                                                      Michael D. Kanach
   101 West Broadway, Suite 2000




                                     12
                                                                                      Attorneys for Defendants
       San Diego, CA 92101




                                     13                                               VITAL PHARMACEUTICALS,
                                                                                      INC., dba VPX SPORTS and JOHN
                                     14
                                                                                      H. OWOC aka JACK OWOC
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                 -6-
                                          DEFENDANT VITAL PHARMACEUTICALS, INC’S
                                          ANSWER TO COMPLAINT                                            Case No. 18-cv-01882
Case 5:18-cv-01882-JGB-SHK Document 58 Filed 04/01/19 Page 8 of 8 Page ID #:568



    1                            CERTIFICATE OF SERVICE
    2        I am a resident of the State of California, over the age of eighteen years, and
    3 not a party to the within action. My business address is: Gordon Rees Scully
    4 Mansukhani, 101 W. Broadway, Suite 2000, San Diego, CA 92101, my electronic
    5 mail address is mcerezo@grsm.com. On April 1, 2019, I served the foregoing
   6 document(s) entitled: ANSWER TO COMPLAINT as follows:
   7  BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM
           which automatically generates a Notice of Electronic Filing at the time said
   8       document is filed to all CM/ECF Users who have appeared in this case.
           Service with this NEF constitutes service pursuant to FRCP 5(b)(E).
   9
      Counsel for Plaintiff MONSTER ENERGY:
  10
      John C. Hueston
  11 Moez Kaba
      Steven N. Feldman
  12 Joseph A. Reiter
      Michael H. Todisco
  13 Sourabh Mishra
      Hueston Hennigan
                  th
                           LLP
  14  523  West 6    Street, Suite 400
      Los Angeles, CA 90014
  15 Phone: 213-788-4340
      jhueston@hueston.com
  16 mkaba@hueston.com
      sfeldman@hueston.com
  17 jreiter@hueston.com
      mtodisco@hueston.com
  18 smishra@hueston.com
  19
  20          I declare under penalty of perjury under the laws of the United States of
  21    America that the above is true and correct and that I am employed in the office of a
  22    member of the bar of this court at whose direction this service was made.
  23          Executed on April 1, 2019 at San Diego, California.
  24
  25                                                 Maria G. Cerezo

  26
  27
  28

        DEFENDANT VITAL PHARMACEUTICALS, INC’S
        ANSWER TO COMPLAINT                                              Case No. 18-cv-01882
